DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/181,808, filed on 7/30/2014.
Response to Amendment
Claims 2-44 are currently pending.  In response to the Office Action mailed 3/19/2020 applicant amended claims 2, 6, 21, 24, 37 and 42
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-37, 39 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-37 of U.S. Patent No. 10175520 in view of US 20080297695 A1 to Sekiguchi et al. further in view of US 20060243948 A1 to Ishiwa et al. further in view of US 20070153548 A1 to Hamada et al. further in view of US 20060279536 A1 to Choi et al.
Regarding claim 2. Claim 2 and Claim 6 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: a back surface plate comprising a metal, and an optical waveguide arranged at the back surface side of the display panel, and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.  
However, US 20080297695 A1 to Sekiguchi et al. discloses an optical waveguide arranged at the back surface side of the display panel (Fig. 2 light guide plate 121), and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (See para 50); to illuminate the display with high efficiency (see para 44).
Further, US 20060243948 A1 to Ishiwa et al. discloses a back surface plate comprising a metal (See at least Fig. 2 rear frame 7 para 29) to dissipate heat efficiently.
Further, US 20060279536 A1 to Choi et al. discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to include the limitations of a back surface plate comprising a metal, and an optical waveguide arranged at the back surface side of the display panel and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures. with claim 2 of U.S. Patent No. 10175520 to illuminate the display with high efficiency and to dissipate heat efficiently.
Regarding claim 3. Claim 3 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: the front surface plate comprises a second metal.  
However, US 20060279536 A1 to Choi et al. discloses the front surface plate comprises a second metal (para 37); as a known suitable material for a front frame
Therefore, it would have been obvious to include the limitations of the front surface plate comprises a second metal of claim 3 of U.S. Patent No. 10175520 as a suitable material for a front frame.
Claims 4-5 and 7-20 recite the same language as Claims 3-5 and 7-20 of U.S. Patent No. 10175520 verbatim.
Regarding claim 6. Claim 6 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: the radiation unit comprising the optical waveguide.  
However, US 20080297695 A1 to Sekiguchi et al. discloses the radiation unit comprising the optical waveguide (Fig. 2 light guide plate 121); to illuminate the display with high efficiency (see para 44).
Therefore, it would have been obvious to include the limitations of the radiation unit comprising the optical waveguidewith claim 6 of U.S. Patent No. 10175520 to illuminate the display with high efficiency.
Regarding claim 21. Claim 21and claim 24 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: an optical sheet arranged at a back surface side of the display panel; and a back surface plate comprising a metal when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.  
However, US 20080297695 A1 to Sekiguchi et al. discloses an optical sheet arranged at a back surface side of the display panel (Fig. 2 optical sheet 134); to increased in-plane uniformity of a light emission (see para 51).
Further, US 20060243948 A1 to Ishiwa et al. a back surface plate comprising a metal (See at least Fig. 2 para 29) to dissipate heat efficiently.
Further, US 20060279536 A1 to Choi et al. discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to include the limitations of  an optical sheet arranged at a back surface side of the display panel; and a back surface plate comprising a metal when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures, with claim 21 of U.S. Patent No. 10175520 to illuminate the display with high efficiency and to dissipate heat efficiently.
Claims 22-23 recite the same language as Claims 22-23 of U.S. Patent No. 10175520 verbatim.
Regarding claim 24. Claim 24 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: an optical waveguide arranged at a back surface side of the optical sheet; and a light radiation unit comprising the optical waveguide and the optical sheet.  
However, US 20080297695 A1 to Sekiguchi et al. discloses an optical waveguide arranged at a back surface side of the optical sheet; and a light radiation unit comprising the optical waveguide and the optical sheet (Fig. 2 light guide plate 121); to increased in-plane uniformity of a light emission (see para 51).
Therefore, it would have been obvious to include the limitations of an optical waveguide arranged at a back surface side of the optical sheet; and a light radiation unit comprising the optical waveguide and the optical sheetwith claim 24 of U.S. Patent No. 10175520 to illuminate the display with high efficiency.
Claims 25-36 recite the same language as Claims 25-36 of U.S. Patent No. 10175520 verbatim.
Regarding claim 37. Claim 37 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: Claim 37: the heat source emitting a visible light; a middle chassis comprising a non-metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, and wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.  
However, US 20080297695 A1 to Sekiguchi et al. discloses the heat source emitting a visible light (Fig. 2 light source 124); a middle chassis comprising a non-metal (Fig. 2 frame 138 and para 50, it is noted that readily available non-metals are better insulators than readily available metals); to function as a thermal insulator (see para 50) and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (See para 50).
However, US 20070153548 A1 to Hamada et al. discloses a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source (Fig. 61-63heat conduction members 200a and 200bpara 233); to dissipate heat efficiently (see para 233-234).
Further, US 20060279536 A1 to Choi et al. discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to include the limitations of a middle chassis comprising a non-metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, and wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures, with claim 37 of U.S. Patent No. 10175520 to insulate the display panel from heat and to dissipate heat efficiently.
Regarding claim 39. Claim 37 of U.S. Patent No. 10175520 US 20080297695 A1 to Sekiguchi et al. further in view of US 20070153548 A1 to Hamada et al. recites the same limitations as the pending application except: the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section.  
However, US 20080297695 A1 to Sekiguchi et al. discloses the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section (See para 50),to insulate the display panel (see para 50).
Therefore, it would have been obvious to include the limitations of the radiation unit comprising the optical waveguidewith claim 39 of U.S. Patent No. 10175520 to insulate the display panel.
Regarding claim 42.  Claim 2 of U.S. Patent No. 10175520 recites the same limitations as the pending application except: the heat source emitting a visible light; the heat source in close contact with the heat absorbing section on a side of the heat absorbing section; a back surface plate comprising a metal; a middle chassis, arranged between the front surface plate and the heat absorbing section, for conducting the heat absorbed by the heat absorbing section to the front surface plate; and a panel control board for driving the display panel, wherein the chassis has a connecting unit for fixing and installing the display panel, and a width of the side of the heat absorbing section to which the heat source is in close contact is smaller than a width of another side of the heat absorbing section to which the back surface plate is in close contact, and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures. 
However, US 20080297695 A1 to Sekiguchi et al. discloses the heat source emitting a visible light (Fig. 2 light source 124); the heat source in close contact with the heat absorbing section on a side of the heat absorbing section (See Fig. 2 heatsink 101); a middle chassis, arranged between the front surface plate and the heat absorbing section (See Fig. 2 frame 138), for conducting the heat absorbed by the heat absorbing section to the front surface plate (See para 50); and a panel control board for driving the display panel (Fig. 2 control device 125a para 39), wherein the chassis has a connecting unit for fixing and installing the display panel (See Fig. 1), and.  (Fig. 2 light guide plate 121); to effectively transferred to the heatsink (see para 43) and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (See para 50).
Further, US 20060243948 A1 to Ishiwa et al. discloses a back surface plate comprising a metal (See at least Fig. 61 and para 222), US 20070153548 A1 to Hamada et al.discloses a width of the side of the heat absorbing section to which the heat source is in close contact is smaller than a width of another side of the heat absorbing section to which the back surface plate is in close contact(Fig. 61-63 heat conduction members 200a and 200bpara 233); todissipate heat efficiently (see para 233-234).
Further, US 20060279536 A1 to Choi et al. discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to include the limitations of the heat source in close contact with the heat absorbing section on a side of the heat absorbing section; a back surface plate comprising a metal; a middle chassis, arranged between the front surface plate and the heat absorbing section, for conducting the heat absorbed by the heat absorbing section to the front surface plate; and a panel control board for driving the display panel, wherein the chassis has a connecting unit for fixing and installing the display panel, and a width of the side of the heat absorbing section to which the heat source is in close contact is smaller than a width of another side of the heat absorbing section to which the back surface plate is in close contact, and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures with claim 42 of U.S. Patent No. 10175520 to dissipate heat efficiently.
Regarding claim 43. Claim 42 of U.S. Patent No. 10175520 US 20080297695 A1 to Sekiguchi et al. further in view of US 20070153548 A1 to Hamada et al. recites the same limitations as the pending application except: the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section.  
However, US 20080297695 A1 to Sekiguchi et al. discloses the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section (See para 50),to insulate the display panel (see para 50).
Therefore, it would have been obvious to include the limitations of the radiation unit comprising the optical waveguidewith claim 43 of U.S. Patent No. 10175520 to insulate the display panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-11, 14, 21-22, 24-25, 28-33, 37 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080297695 A1 to Sekiguchi et al. in view of US 20060243948 A1 to Ishiwa et al. further in view of US 20070153548 A1 to Hamada et al. further in view of US 20060279536 A1 to Choi et al.
Regarding claim 2.  Sekiguchi discloses a display apparatus comprising: a display panel (Fig. 2 liquid crystal panel 120) for displaying an image; a heat source (Fig. 2 light source 124) arranged at a side surface of at least one side of the display panel, the heat source emits visible light (Fig. 2 light source 124); a heat absorbing section (Fig. 2 at least heatsink 101) for absorbing heat generated by the heat source; a back surface plate arrangedat a back surface side of the display panel (Fig. 2 frame 139), wherein a portion of the back surface plate is in close contact with the heat absorbing section (See Fig. 2); an optical waveguide arranged at the back surface side of the display panel (Fig. 2 light guide plate 121); a front surface plate arranged at a front surface side of the display panel (Fig. 2 frame 137); a middle chassis arranged between the front surface plate and the heat absorbing section (Fig. 2 frame 138); a back chassis arranged at a back surface side of the back surface plate (Fig. 2 cover 122); and a panel control board mounted on the back chassis (Fig. 2 control device 125a), the panel control board controlling drive of the display panel and being located at a central portion of the back surface side of the back surface plate (See Fig. 1 and Fig. 2 and para 39), and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (See para 50). 
Sekiguchi does not specifically disclose that the back surface plate comprising a metal, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.
However, Ishiwa a back surface plate comprising a metal (See at least Fig. 2rear frame 7 and para 29) to dissipate heat efficiently.
Further, Choi discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate (See Fig. 1 and Fig. 2 frame member 10), the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the back surface plate comprising a metal, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures. to dissipate heat efficiently.
Regarding claim 3. Sekiguchi further discloses that the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section (See para 50). 
Choi further discloses the front surface plate comprises a second metal (para 37).
Regarding claim 5. Choi further discloses a peripheral portion of the front surface plate has a tapered portion (See Fig. 2 chamfer portion 13) extending from a front surface side (See Fig. 2 front frame portion 12) of the front surface plate to a back surface side (Fig. 2 side frame portion 14) of the front surface plate so as to make the back surface side of the front surface plate smaller (As shown in Fig. 2) to protect the components inside the LCD (para 38). 
Regarding claim 6.  Sekiguchi further discloses a light radiation unit comprising the optical waveguide for diffusing the light emitted by the heat source to radiate the diffused light onto the display panel, thus displaying an image on the display panel (Fig. 2 light guide plate 121). 
Regarding claim 7.  Sekiguchi further discloses the heat absorbing section is arranged along a side surface of the display panel (See Fig. 2). 
Regarding claim 8.  Sekiguchi further discloses a thermally conductive material adhering the heat absorbing section to the back surface plate (See para 54).
Regarding claim 9.  Sekiguchi further discloses the back chassis is further mounted thereon at least one of a signal board, a power supply board, or an LED driver board (See Fig. 1 and Fig. 2 drive section 125 and para 60).
Regarding claim 10.  Sekiguchi further discloses heat generated by at least one of the panel control board, the signal board, the power supply board, or the LED driver board is discharged from the back chassis (See at least Fig. 1 the air inlet 107a and air outlet 107b and para 58-59). 
Regarding claim 11.  Hamada further discloses a stand coupled with the back chassis (See at least Fig. 49) so the display may be placed on a flat surface without other support. 
Regarding claim 14.  Sekiguchi further discloses the central portion is substantially in a center of the back surface plate in a horizontal direction (See Fig. 1 and Fig. 2). 
Regarding claim 21.  Sekiguchi discloses a display apparatus comprising: a display panel (Fig. 2 liquid crystal panel 120) for displaying an image; an optical sheet arranged at a back surface side of the display panel (Fig. 2 optical sheet 134); a heat source (Fig. 2 light source 124) arranged at a side surface of at least one side of the display panel the heat source emits visible light (Fig. 2 light source 124); a heat absorbing section (Fig. 2 at least heatsink 101) for absorbing heat generated by the heat source; a back surface plate arrangedat a back surface side of the display panel (Fig. 2  frame 139), wherein a portion of the back surface plate is in close contact with the heat absorbing section (See Fig. 2); a front surface plate arranged at a front surface side of the display panel (Fig. 2 frame 137); and a middle chassis arranged between the front surface plate and the heat absorbing section (Fig. 2 frame 138); in which the middle chassis is made of a non-metal material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section to suppress heat generated by the heat source from being discharged from the front surface plate such that when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (See para 50). 
Sekiguchi does not specifically disclose that the back surface plate comprising a metal, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.
However, Ishiwa discloses a back surface plate comprising a metal (See at least Fig. 2 rear frame 7 para 29) to dissipate heat efficiently.
Further, Choi discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate (See Fig. 1 and Fig. 2 frame member 10), the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the back surface plate comprising a metal, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures. to dissipate heat efficiently.
Regarding claim 22.  Sekiguchi further discloses at least one of a panel control board, a panel driver board, or a flexible board (See at least Fig. 2 control device 125a). 
Regarding claim 24.  Sekiguchi further discloses an optical waveguide arranged at a back surface side of the optical sheet (Fig. 2 light guide plate 121); and a light radiation unit comprising the optical waveguide and the optical sheet for diffusing the light emitted by the plurality of heat sources to radiate the diffused light onto the display panel, thus displaying an image on the display panel (See Fig. 2). 
Regarding claim 25.  Sekiguchi further disclosesthe plurality of heat sources are arranged at positions along at least one given side of the display panel (See Fig. 1).
Regarding claim 28.  Sekiguchi further disclosesthe light radiation unit further performs at least one of a process of decomposing display light incident to the display panel or a process of compensating a phase difference of a lightwave (Fig. 4A and para 44). 
Regarding claim 29. Hamada further disclosesthe display panel comprises two glass substrates and two polarization plates(Fig. 22C substrates 74 and 76, polarizers 87, See also Sekiguchi para 31).
Regarding claim 30.  Sekiguchi further disclosesa panel driver board, wherein the two glass substrates receive voltages applied by the panel driver board (para 40).
Regarding claim 31.  Hamada further discloses the two glass substrates are sealed between the two polarization plates(Fig. 22C).
Regarding claim 32.  Sekiguchi further disclosesthe display panel further comprises a liquid crystal layer, the liquid crystal layer being formed between the two glass substrates (para 31).
Regarding claim 33.  Sekiguchi further disclosesorientation states of the liquid crystal layer are changed by applying voltages with a panel driver board (para 31).
Regarding claim 37.  Sekiguchi discloses a display apparatus comprising: a display panel (Fig. 2 liquid crystal panel 120) for displaying an image; a heat source (Fig. 2 light source 124) arranged at a side surface of at least one side of the display panel the heat source emits visible light (Fig. 2 light source 124); a heat absorbing section (Fig. 2 at least heatsink 101) for absorbing heat generated by the heat source; a back surface plate arrangedat a back surface side of the display panel (Fig. 2 rear frame 139), wherein a portion of the back surface plate is in close contact with the heat absorbing section (See Fig. 2); a front surface plate arranged at a front surface side of the display panel (Fig. 2 frame 137); a middle chassis comprising a non-metal (para 50) arranged between the front surface plate and the heat absorbing section (Fig. 2 frame 138), and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (para 50). 
Sekiguchi does not specifically disclose that the back surface plate comprising a metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures
However, Ishiwa a back surface plate comprising a metal (See at least Fig. 2 rear frame 7 para 29), and Hamada disclosesa width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source (Fig. 61-63 heat conduction members 200a and 200bpara 233); todissipate heat efficiently (see para 233-234).
Further, Choi discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate (See Fig. 1 and Fig. 2 frame member 10), the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include that the back surface plate comprising a metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures to dissipate heat efficiently.
Regarding claim 39.  Sekiguchi further discloses that the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section (See para 50). 
Regarding claim 40.  Sekiguchi further discloses the back chassis is further mounted thereon at least one of a signal board, a power supply board, or an LED driver board (See Fig. 1 and Fig. 2 drive section 125 and para 60).
Regarding claim 41.  Sekiguchi further discloses heat generated by at least one of the panel control board, the signal board, the power supply board, or the LED driver board is discharged from the back chassis (See at least Fig. 1 the air inlet 107a and air outlet 107b and para 58-59). 
Regarding claim 42.  Sekiguchi discloses a display apparatus comprising: a display panel (Fig. 2 liquid crystal panel 120) for displaying an image; a heat source (Fig. 2 light source 124) arranged at a side surface of at least one side of the display panel; the heat source emits visible light (Fig. 2 light source 124); a heat absorbing section (Fig. 2 at least heatsink 101) for absorbing heat generated by the heat source; the heat source in close contact with the heat absorbing section on a side of the heat absorbing section (See Fig. 2); a back surface plate arrangedat a back surface side of the display panel (Fig. 2  frame 139), wherein a portion of the back surface plate is in close contact with the heat absorbing section (See Fig. 2); a front surface plate arranged at a front surface side of the display panel (Fig. 2 frame 137); a middle chassis arranged between the front surface plate and the heat absorbing section (Fig. 2 frame 138), for conducting the heat absorbed by the heat absorbing section to the front surface plate (See para 50); a chassis arranged at a back surface side of the back surface plate (Fig. 2 cover 122); and a panel control board mounted on the back chassis (Fig. 2 control device 125a), the panel control board for driving of the display panel (See Fig. 1 and Fig. 2), wherein the chassis has a connecting unit for fixing and installing the display panel (See Fig. 1 and Fig. 2), and in which when the generated heat is absorbed by the heat absorbing section an amount of heat discharged from the front surface plate is less than that discharged from the back surface plate (para 50).
Sekiguchi does not specifically disclose that the back surface plate comprising a metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.
However, Ishiwa a back surface plate comprising a metal (See at least Fig. 2 rear frame 7 para 29), and Hamada discloses a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source (Fig. 61-63 heat conduction members 200a and 200bpara 233); todissipate heat efficiently (see para 233-234).
Further, Choi discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate (See Fig. 1 and Fig. 2 frame member 10), the peripheral portion being devoid of apertures (as shown in Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include that the back surface plate comprising a metal, wherein a width of the heat absorbing section facing the back surface plate is larger than a width of the heat absorbing section facing the heat source, wherein the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures to dissipate heat efficiently.
Regarding claim 43.  Sekiguchi further discloses that the middle chassis is made of a material having a thermal conductivity lower than a thermal conductivity of the heat absorbing section (See para 50). 
Claim 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamadaas applied to claim 2 in view of US 20070046852 A1 to Kim et al.
Regarding claim 4. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 2.
Sekiguchi further discloses a panel driver board for controlling display of an image on the display panel (See Fig. 2 a source driver 120a and a gate driver 120b).
Sekiguchi, Ishiwa and Hamada do not specifically disclose a flexible board for connecting the panel control board and the panel driver board, wherein the back surface plate has a recessed portion, having an indentation corresponding to a width, a length, and a thickness of the flexible board, to place the flexible boards therein.
However, Kim 852 discloses a flexible board for connecting the panel control board and the panel driver board (See Fig. 1 flexible circuit film 350), wherein the back surface plate has a recessed portion, having an indentation corresponding to a width, a length, and a thickness of the flexible board, to place the flexible boards therein (As shown in Fig. 2 and Fig. 3) to accommodate the flexible circuit without a gasket (See para 10).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include a flexible board for connecting the panel control board and the panel driver board, wherein the back surface plate has a recessed portion, having an indentation corresponding to a width, a length, and a thickness of the flexible board, to place the flexible boards therein.
Claim 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 11 in view of US 20080211406 A1to Wantanabe et al.
Regarding claim 12. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 11.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the back chassis is detachable from the stand.
However, Wantanabe discloses the back chassis is detachable from the stand (As shown in Fig. 10 and Fig. 11) to temporarily fixed the display device to the stand (para 85). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the back chassis is detachable from the stand.
Regarding claim 13. Wantanabe further discloses the back chassis includes a fastening section for fixing to a wall after the back chassis is detached from the stand (See small-diameter portions 58a of engagement blocks 58). 
Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 2 in view of US 20080273139 A1toSugawaraet al.
Regarding claim 15. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 2.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the back surface side of the back surface plate is coated with a material comprising rubber.
However, Sugawaradiscloses the back surface side of the back surface plate is coated with a material comprising rubber (para 56 disclosing a metal-containing rubber for high heat conductivity).The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the back surface side of the back surface plate is coated with a material comprising rubber.
Claim 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 11 in view of US 20050023418 A1 to Kim et al.
Regarding claim 16. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 11.
Hamada further disclosesan arm section coupled to the stand (See Fig. 49)
Sekiguchi and Hamada do not specifically disclose a cover disposed on the arm section in an openable and closable manner.
However, Kim 418 discloses a cover disposed on the arm section in an openable and closable manner(See Fig. 3 cover 80) to cover parts of the stand. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include a cover disposed on the arm section in an openable and closable manner.
Regarding claim 18. Kim 418 further discloses that the arm section is coupled to the stand and the back chassis (See at least Fig. 2). 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi, Hamada and Kim 418 as applied to claim 16 in view of US 6912120 B2to Kim et al.
Regarding claim 17. As stated above Sekiguchi, Ishiwa, Hamada andKim 418 discloses all the limitaions of base claim 16.
Sekiguchi, Ishiwa, Hamada and Kim 418do not specifically disclose the arm section is configured to accommodate an electric cord.
However, Kim 120 discloses the arm section is configured to accommodate an electric cord (See Fig. 2) to connect between the display and another device. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the arm section is configured to accommodate an electric cord.
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi, Hamada and Kim 418as applied to claim 16 in view of US 20060008103 A1 to Takahashi et al.
Regarding claim 19. As stated above Sekiguchi, Hamada andKim 418 discloses all the limitaions of base claim 16.
Sekiguchi, Hamada and Kim 418do not specifically disclose a speaker incorporated with the stand.
However, Takahashi discloses a speaker incorporated with the stand(See Fig. 3 speaker enclosure 20) so that a more powerful sound system with heavy low-pitched sounds can be realized (para 54). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include a speaker incorporated with the stand.
Regarding claim 20.  Takahashi further discloses that at least one connector electrically connecting the back chassis and the stand, wherein the speaker is electrically connected with the at least one connector (See at least Fig. 3 connector 26). 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 21 in view of US 20060227088 A1to Jeon et al.
Regarding claim 23. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 21.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the middle chassis is made a material comprising synthetic resin.
However, Jeon discloses the middle chassis is made a material comprising synthetic resin (See Fig. 10mold frame 450 para 115).The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the middle chassis is made a material comprising synthetic resin.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 24 in view of US 20070091639 A1 to Yoo.
Regarding claim 26. As stated above Sekiguchi, Ishiwa and Hamadadiscloses all the limitaions of base claim 24.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the light radiation unit comprises a back surface on which diffusion material is printed.
However, Yoo discloses the light radiation unit comprises a back surface on which diffusion material is printed (See Fig. 6 para44) so as to guide the optical path or light diffusion.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the light radiation unit comprises a back surface on which diffusion material is printed.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 24 in view of US 20050276566 A1 to Iimura.
Regarding claim 27. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 24.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the light radiation unit is made of a material comprising silicone rubber resin.
However, Yoo discloses the light radiation unit is made of a material comprising silicone rubber resin (para 163) The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the light radiation unit is made of a material comprising silicone rubber resin.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 21 in view of US 20080273139 A1toSugawaraet al.
Regarding claim 34. As stated above Sekiguchi and Hamada discloses all the limitaions of base claim 21.
Sekiguchi, Ishiwa and Hamada do not specifically disclose an outer or exterior surface of the back surface plate is coated with rubber.
However, Sugawaradiscloses an outer or exterior surface of the back surface plate is coated with rubber(para 56 disclosing a metal-containing rubber for high heat conductivity).The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include an outer or exterior surface of the back surface plate is coated with rubber.
Claim 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 22 in view of US 20070046852 A1 to Kim et al.
Regarding claim 35. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 22.
Sekiguchi further disclosesthe panel control board is connected to the panel driver boardand the panel control board is positioned in back of the back surface plate (See Fig. 1 and Fig. 2 drive section 125 and para 60).
Sekiguchi, Ishiwa and Hamada do not specifically disclose a flexible board for connecting the panel control board and the panel driver board.
However, Kim 852 discloses a flexible board for connecting the panel control board and the panel driver board (See Fig. 1 flexible circuit film 350) or connecting the panel control board and the panel driver board.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include a flexible board for connecting the panel control board and the panel driver board.
Regarding claim 36. Kim 852 further discloses the front surface plate comprises a second metal (para 65).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 37 in view of US 20070046852 A1 to Kim et al.
Regarding claim 38. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 37.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the front surface plate comprises a second metal.
However, Kim 852 discloses the front surface plate comprises a second metal (para 65) for high strength.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the front surface plate comprises a second metal.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi, Ishiwa, Choi and Hamada as applied to claim 43 in view of US 20070046852 A1 to Kim et al.
Regarding claim 44. As stated above Sekiguchi, Ishiwa and Hamada discloses all the limitaions of base claim 43.
Sekiguchi, Ishiwa and Hamada do not specifically disclose the front surface plate comprises a second metal.
However, Kim 852 discloses the front surface plate comprises a second metal (para 65) for high strength.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include the front surface plate comprises a second metal.
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Applicant amended all independent claims to include that the the heat source emits visible light.  Applicant also argues that the prior art of record fails to disclose at least limitations of claims 2 21, 37 and 42 include the limitation “the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.” 
Applicant’s arguments are not persuasive.  Specifically, US 20060279536 A1 to Choi et al. discloses the front surface plate has a peripheral portion that extend rearward to overlap the back surface plate, the peripheral portion being devoid of apertures.  Applicant argues that US 20080297695 A1 to Sekiguchi et al. discloses a front frame with a peripheral portion having openings to dissipate heat, thus any reference that teaches apertures in the peripheral portion of a front surface plate would not be obvious to combine because it would be teaching away from Sekiguchi.  If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).  However, the combination of the current rejection does not render the device inoperable for its intended purpose but rather substitute one design benefit for another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871